     Case 1:21-cv-00138-DAD-BAM Document 11 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    VICTOR CEDILLOS,                                  Case No. 1:21-cv-00138-DAD-BAM (PC)
12                       Plaintiff,                     ORDER STRIKING UNSIGNED FILING
                                                        (ECF No. 10)
13             v.
                                                        ORDER DIRECTING CLERK OF COURT TO
14    YOUNGBLOOD, et al.,                               SERVE BLANK CONSENT/DECLINE FORM
                                                        ON PLAINTIFF
15                       Defendants.
                                                        THIRTY (30) DAY DEADLINE
16

17          Plaintiff Victor Cedillos (“Plaintiff”) is a former county jail inmate and current state

18   prisoner proceeding pro se and in forma pauperis in this civil rights action pursuant to 42 U.S.C.

19   § 1983.

20          Currently before the Court is a letter from Plaintiff indicating that he would like to have

21   the Court re-send him the form to consent to or decline the jurisdiction of a United States

22   Magistrate Judge, filed March 25, 2021. (ECF No. 10.)

23          Plaintiff’s letter is not signed. Both the Federal Rules of Civil Procedure and this Court’s

24   Local Rules require that all filed pleadings, motions and papers be signed by at least one attorney

25   of record or by the party personally if the party is unrepresented. Fed. R. Civ. P. 11(a); Local

26   Rule 131(b). As the filing is unsigned, the Court must strike it from the record. Plaintiff is

27   cautioned that all future filings must include a signature, and any motion or filing that does not

28   contain a signature will also be stricken from the record.
                                                        1
     Case 1:21-cv-00138-DAD-BAM Document 11 Filed 03/29/21 Page 2 of 2


 1           Nevertheless, in light of Plaintiff’s pro se status, the Court finds it appropriate to direct the

 2   Clerk of the Court to re-send Plaintiff a blank form to consent to or decline Magistrate Judge

 3   jurisdiction.

 4           Based on the foregoing, IT IS HEREBY ORDERED as follows:

 5       1. Plaintiff’s March 25, 2021 letter, (ECF No. 10), is STRICKEN from the record for lack of

 6           signature;

 7       2. The Clerk of the Court is directed to send Plaintiff a blank consent/decline form; and

 8       3. Plaintiff shall return the consent/decline form, including his signature, within thirty (30)

 9           days from the date of service of this order.

10
     IT IS SO ORDERED.
11

12       Dated:      March 29, 2021                              /s/ Barbara    A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
